Title: The American Commissioners to David Hartley, 16 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Hartley, David


<Passy, June 16, 1778: I received yours of the 5th, informing us that the government has agreed to an exchange of prisoners, and we have written Captain Jones for the list; it contains, I understand, at least two hundred men. We expect ours to be taken from those longest confined in Forton and Plymouth, in proportion to the numbers in each; this will allay all suspicion that you pick our worst and weakest in return for your good ones. If you think proper to empty your prisons, we will solemnly promise to make up the extra number from your sailors captured in America. We shall distinguish in our list those in the navy and merchant seamen, so that you may do the same; our navy men would be uneasy if civilians were taken first.
To avoid marching your men to Calais we shall try to get permission for your ship to enter Brest, and otherwise shall ask your Admiralty for safe passage to carry them by sea to Calais. Please tranfer any men confined on warships to your prisons, so that they may take their chances with the rest.>
